DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7, 8, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claims 7, 8, 10 11, 13, 14, 16 and 17
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, 10, 11, 13, 14, 16 and 17 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it 

Allowable Subject Matter
Claims 1, 2, 4, 5 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed heat-resistant cast steel is Zhang et al. (US 2013/0022488 A1), hereinafter Zhang (originally of record in the IDS dated May 11, 2020).  Zhang teaches a heat-resistant cast steel in mass percent ([0034]) as described in the below table:
Table
Element
Cl. 1
Cls. 2, 4, 5, 7, 8, 10, 11, {13, 14, 16, 17}
Zhang [0034]-[0036]*
Rationale to optimize
C
0.55-1.0
0.55-0.8
0.4-0.8
Sufficient to stabilize austenite & to increase high temperature strength and improve castability; limited to avoid decreasing toughness ([0040])

1.5-3.5
1.5-2.5
≤ 3.0
Sufficient to improve oxidation resistance and castability; limited to avoid decreasing toughness ([0041])
Mn
0<Mn≤2

0.5-2.0
Sufficient to stabilize austenite, limited to avoid decreasing tensile strength ([0042])
Cr
24.05-25.74

18-23
Ranges do not overlap
Ni
6-11

3.0-8.0
Sufficient to improve high temperature strength, amt. optimized with the amts. Of C, Mn and N in the steel ([0045])
Mo
0<Mo≤0.6

≤ 0.2
Limited to avoid decreasing thermal fatigue characteristics ([0047]) 
S

0<S≤0.2 
{0.1-0.2}
0.03-0.2
Sufficient to enhance machinability; limited to avoid lowering toughness ([0062])
Fe & impurities
Balance

Base
N/A-remainder as base material ([0034])

*Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).

	Zhang does not teach or suggest, alone or in combination with the prior art, wherein the composition is a closed composition of C, Si, Mn, Ni, Cr, Mo and Fe and unavoidable impurities; specifically where Cr is 24.05-25.74 mass%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant’s arguments and claim amendments, filed January 03, 2022, with respect to 35 U.S.C. 103 rejections have been fully considered and are persuasive.  Specifically the arguments that Zhang does not teach the closed composition presently recited nor the newly amended chromium range (further Zhang teaches away from the amended chromium range), are persuasive. The rejections of October 05, 2021 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784